Filed 11/19/20 Marriage of Cook CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 In re Marriage of KIRSTEN
 BLANCHARD and KENNETH ALAN
 COOK.

 KIRSTEN BLANCHARD COOK,
                                                                       G058387
      Appellant,
                                                                       (Super. Ct. No. 09D000398)
           v.
                                                                       OPINION
 KENNETH ALAN COOK,

      Respondent.



                   Appeal from an order of the Superior Court of Orange County, Scott B.
Cooper, Judge. Affirmed.
                   Law Offices of J. Christian Conrad and Lisa L. Renaud for Appellant.
                   No appearance for Respondent.
                                          *                  *                  *
                                     INTRODUCTION
              In our prior opinion, In re Marriage of Cook (June 22, 2018, G054256)
(nonpub. opn.) (Cook I), we affirmed a domestic violence restraining order requiring
Kirsten Blanchard Cook to stay away from her former husband Kenneth Alan Cook and
their then minor son for a period of three years.1 In 2019, the trial court amended the
restraining order to remove the parties’ now adult son as a protected party and granted
Alan’s request to renew the order as so amended.
              Kirsten contends insufficient evidence supports the court’s finding Alan has
a genuine and reasonable apprehension of future abuse by Kirsten and the trial court
otherwise abused its discretion by renewing the restraining order. We reject Kirsten’s
contentions of error and affirm.


                                     BACKGROUND
                                              I.
             THE PETITION FOR A DOMESTIC VIOLENCE RESTRAINING ORDER
              In February 2016, Alan filed a request for a domestic violence restraining
order (the petition) in which he sought a restraining order against Kirsten to protect
himself and their then 17-year-old daughter and 15-year-old son. In the petition, Alan
stated the trial court had restricted Kirsten’s contact with their children to monitored
visitation; Alan had sole legal and physical custody of the children and Kirsten was not
permitted unplanned, unmonitored, or unsupervised contact with them. Alan further
stated that Kirsten had a history of irrational behavior. He explained that, on the one
hand, she had accused him of abuse and harassment in various court filings and asserted
she fled the country for fear of violence by him, but, on the other hand, on February 4,
2016, she showed up unannounced and uninvited in the driveway of the home he shared

1 For clarity, we refer to Kirsten Blanchard Cook as Kirsten and Kenneth Alan Cook as
Alan. We intend no disrespect.

                                              2
with their children. Alan stated he was fearful that Kirsten would continue to escalate her
intimidation, surveillance, stalking, and threatening actions that disrupted his and their
children’s peace.
                                              II.
                               THE HEARING ON THE PETITION
              At the hearing, Alan testified about the behavior he described in the
petition. He testified that Kirsten had asserted she feared for her life because of him, but
then on February 4, 2016, she showed up at his residence twice, notwithstanding the facts
the children lived there (who were not home at the time) and Kirsten was not permitted
unplanned, unmonitored contact with them. Alan was also concerned that she knew
where he lived because his address was supposed to be confidential and not listed in court
records. Alan testified that when Kirsten appeared at his residence, she was accompanied
by a woman whose telephone Kirsten once used to contact the children in violation of the
court’s contact orders. Alan further testified that he called the number that was used to
call the children and spoke with a man he did not know who threatened Alan.
              Alan presented evidence of letters Kirsten wrote to the children in violation
of the monitored contact order. He also produced evidence of four e-mails Kirsten wrote
to him that were in his opinion “highly abusive, verbally abusive.”
                                              III.
      THE TRIAL COURT GRANTS THE PETITION AND ISSUES A DOMESTIC VIOLENCE
                     RESTRAINING ORDER AGAINST KIRSTEN.
              The court granted the petition and issued a domestic violence restraining
order against Kirsten for a period of three years, expiring on September 15, 2019,
protecting Alan and their then minor son (their daughter turned 18 years old during the
course of the proceedings). The court’s order provided that Kirsten must not “[h]arass,
attack, strike, threaten, assault (sexually or otherwise), hit, follow, stalk, molest, destroy
personal property, disturb the peace, keep under surveillance, impersonate (on the


                                               3
Internet, electronically or otherwise), or block movements.” The order further provided
that Kirsten not “[c]ontact [Alan or their minor son], either directly or indirectly, by any
means, including, but not limited to, by telephone, mail, e-mail, or other electronic
means” and must not “[t]ake any action, directly or through others, to obtain the
addresses or locations of any protected persons.” The court also ordered Kirsten to stay
at least 100 yards away from (1) Alan and their then minor son, (2) their home, (3) Alan’s
job and vehicle, and (4) their son’s school. The court ordered Kirsten to complete a
26-week anger management program.
              Kirsten appealed. In Cook I, supra, G054256, we affirmed the order,
rejecting each of Kirsten’s contentions of error including that insufficient evidence
supported issuing the order.
                                             IV.
       THE REQUEST TO RENEW THE RESTRAINING ORDER, KIRSTEN’S RESPONSE,
                              AND THE HEARING

              In July 2019, Alan filed a request to renew the restraining order scheduled
to expire on September 15, 2019 and to make it permanent. The request stated renewal of
the restraining order was warranted because Kirsten violated the restraining order and
because Alan was afraid Kirsten would abuse him in the future.
              Alan filed a declaration in support of his request stating that Kirsten had
created a publicly accessible Web site “uploading and releasing [Alan]’s and the then
minor children’s confidential medical, social service agency, and court records.”
Although in May 2017 the trial court ordered that the Web site be taken down and
sanctioned Kirsten “for the seriousness of her conduct,” the Web site, which has been
modified, remains.
              In his declaration, Alan described several incidents which reflected
Kirsten’s noncompliance with court orders, suspicious and concerning behavior, and
threats against him.


                                              4
              On April 27, 2018, Kirsten violated the restraining order by contacting their
then minor son via text message and also by cell phone; their son answered the call but
Kirsten ended the call without speaking.
              On August 9, 2018, Alan and Kirsten appeared in court for a child support
hearing. While Alan was sitting in his vehicle in the visitor parking lot, he saw a woman,
who had been in court with Kirsten, standing behind his vehicle taking photos of it. He
got out of his car to take a picture of her. In response, she began walking toward the
parking structure while accusing Alan of harassing her and telling him to leave her alone.
Alan noticed a man, who he recognized as a friend of Kirsten’s, standing behind the
second story window of the parking structure, waving and appearing to take photos of
him. Alan also heard what he believed was Kirsten’s laugh in the background. Alan took
a picture of the man; he believes the picture he took shows Kirsten standing next to the
man.
              Alan also stated in his declaration that Kirsten “has stalked me to obtain my
private home address and now has it. On no less than three occasions [Kirsten] has sent
‘unregistered process servers’ to my home despite the address not being listed in Court
records. No ‘personal service’ of documents has been necessary but she sends these
people to harass me in front of my neighbors. If personal service was necessary,
registered process servers or Orange County Sheriff could be used.” Alan stated that on
October 12, 2018, Kirsten appeared at his service address which is a mailbox location.
Kirsten yelled at the counterperson to take documents from her although Kirsten may not
personally serve her own documents. The person at the counter contacted Alan about the
incident and identified Kirsten.
              In his declaration, Alan further stated that Kirsten sees herself as a victim
and feels therefore justified in violating the court’s orders. He stated: “Her behavior is
unpredictable and creates risk to [Alan]’s personal and professional life.” Alan stated
that Kirsten failed to enroll in the 26-week anger management program as ordered by the

                                              5
trial court, she resides less than seven miles from Alan’s residence, and she admits having
psychological issues and a record of attempting to harm herself.
              Alan stated he “remains with a reasonable fear of further abuse by
[Kirsten]. [Kirsten] has shown no willingness to voluntarily comply [with] ANY order of
the Court whether [it] is Child Support or a Domestic Violence Restraining
Order . . . . [¶] [Kirsten] has violated the current, in-force, domestic violence restraining
order and shows contempt for the Court’s order. [¶] [Kirsten] AND her prior
accomplices implicated in threats against [Alan] and documented in Police reports live
within close proximity of [Alan].”
              In response, Kirsten filed a “declaration for motion for clarification” in
which she largely denied Alan’s claims but admitted contacting their then minor son.
She denied being present during the incident involving her associate taking photographs
of Alan’s vehicle. She denied sending unregistered process servers to his home or having
appeared at his service address and yelling at the counter person. She claimed that a
permanent restraining order would negatively impact her ability to procure work as a
schoolteacher.
              At the hearing on the renewal request, Alan testified about the incidents and
circumstances described in his declaration. He also testified about nine voicemail
messages Kirsten had left for their daughter in which Kirsten accuses Alan of “taking
everything,” threatening Kirsten and other family members, “stealing all the money,” and
“alienating the children.” Alan testified Kirsten appears unable to get past her anger
toward him and writes untrue and disparaging things about Alan to their children.
              Kirsten testified that she had contacted their then minor son in violation of
the restraining order. She denied being present in the parking lot on August 9, 2018 or
appearing at his service mail address. Kirsten testified she completed the 26-week anger
management program.



                                              6
              Kirsten called Thomas Lillard as a witness who testified that on August 9,
2018, Kirsten was next to him on the second floor of the parking garage when another
woman took pictures of Alan.2
              During Kirsten’s cross-examination of Alan, Kirsten inquired about
whether Alan had physically or emotionally abused their oldest son, who had committed
suicide in 2014, and also about her wrongful death claims against Alan. The trial court
sustained Alan’s objection, informing Kirsten: “For you to keep sort of bringing it up
and pushing on the issue I think is meant to push buttons, and I don’t want that to happen
here, especially on that issue.”
                                            V.
    THE TRIAL COURT RENEWS THE DOMESTIC VIOLENCE RESTRAINING ORDER FOR
                                FIVE YEARS.
              At the hearing, the court found it was more probable than not that there was
a sufficient risk of future abuse to find Alan’s stated apprehension of Kirsten genuine and
reasonable. The court explained that its determination was based in part on consideration
of the abuse that led to the initial restraining order in September 2016, which consisted of
harassment and disturbing Alan’s peace by showing up at Alan’s and their children’s
home unnecessarily despite a court order prohibiting unmonitored contact with their
children at that time, disparaging Alan to their children, blaming him for their deceased
son’s suicide, and multiple disturbing and threatening e-mail messages, again blaming
Alan for their son’s death and calling Alan a murderer.
              The court stated it considered “what’s happened since the original
restraining order” in reaching the determination Alan has a reasonable apprehension that,
without the protection of a restraining order, this type of abuse would continue in the
future. The court cited Kirsten’s multiple lengthy voicemails and texts to their daughter,


2
  Alan testified the window where they were standing was about 25 yards away from
him.

                                             7
explaining: “The court wants to make it clear, it is not concerned about the fact that
[Kirsten] is contacting her now adult daughter. [¶] Absent any other order, [Kirsten]
certainly has the right to do so. It’s the content of this—these messages that concerns the
Court. In those messages, she demonstrates a continued obsessive-like focus on [Alan],
blaming him for a multitude of issues, essentially, ruining her life. And she, again, goes
back to the death of [their son] multiple times in these messages.”
              The court cited the fact that Kirsten contacted their then minor son in
violation of the restraining order. The court also found Alan’s version of events
regarding the August 9, 2018 parking lot incident credible and found Kirsten was present
and well within 100 yards of Alan. The court noted Kirsten was not present on that
occasion to simply get to her car following a court hearing, but to watch while her
associates took pictures of Alan; one such associate stood right behind Alan’s vehicle to
do so.
              The court stated it also took note of Kirsten’s cross-examination of Alan at
the hearing on the request to renew the restraining order “when she chose to ask [Alan]
multiple questions about her claims that he had physically and emotionally abused [their
deceased son] and had caused his death, even though that issue was not relevant to the
issues being raised in this renewal proceeding.” The court explained: “On that issue, the
Court will note that it is not granting the request based on [Kirsten]’s litigation activities
either in this court or in other courts. The Court is simply noting that these questions in
this proceeding lend further credence to [Alan]’s apprehension that absent a continued
restraining order [Kirsten] will go back to engaging in the same sort of activity outside of
court, that [the trial court previously] determined constituted abuse under the Domestic
Violence [Prevention] Act in granting the initial restraining order request.”3


3
  The court further stated: “[T]he Court would like to note that it is not making its ruling
in relying solely on these questions that were asked in this proceeding and finds that the

                                               8
               The court acknowledged Kirsten’s argument that there was no other
evidence of her violating the restraining order directly as to Alan or her having
out-of-court contact with him. The court explained: “However, as the case law has
pointed out, additional violations of the restraining order, since its issuance, [are] not
required in order to receive a renewal of a restraining order. And can actually be viewed
as a reason to continue the order since it appears to have had its intended effect for the
last three years, at least for the most part.”
               The court found that Kirsten had not shown that the renewal of the
restraining order would materially burden her or would cause a burden that outweighs the
need for the order given Alan’s reasonable apprehension. The court noted that while
Kirsten speculated that the fact of the restraining order negatively impacted her ability to
be employed, she provided no evidence to support that speculation and had informed the
court during the hearing that she had secured a new job—“or at least was very, very close
to doing so, and at the very least, had received an interview for that job.”
               The court first amended the original restraining order to remove the now
adult son from being listed as an additional protected person and also to remove reference
to the requirement that Kirsten complete anger management classes because she has
satisfied that requirement. The court denied Alan’s request that the restraining order be
made permanent and instead issued a renewed restraining order, as amended, for a period
of five years, expiring September 15, 2024.
               Kirsten appealed.




other evidence cited by the Court previously would even, in the absence of these
questions, be enough to find [Alan]’s apprehension reasonable and grant the request.”

                                                 9
                                         DISCUSSION
               Kirsten argues the trial court abused its discretion by granting the renewal
request Alan brought under the Domestic Violence Prevention Act (Fam. Code §6200
et seq.).4 Kirsten’s argument is without merit.
                                                I.
       GENERAL LEGAL PRINCIPLES GOVERNING RENEWALS OF DOMESTIC VIOLENCE
          RESTRAINING ORDERS AND THE APPLICABLE STANDARD OF REVIEW.
               The Domestic Violence Prevention Act’s purpose “is to prevent acts of
domestic violence, abuse, and sexual abuse and to provide for a separation of the persons
involved in the domestic violence for a period sufficient to enable these persons to seek a
resolution of the causes of the violence.” (§ 6220.) The term “abuse” is defined in
section 6203 as intentionally or recklessly causing or attempting to cause bodily injury
(id., subd. (a)(1)); committing a sexual assault (id., subd. (a)(2)); placing a person in
reasonable apprehension of imminent serious bodily injury to that person or to another
person (id., subd. (a)(3)); or “behavior that has been or could be enjoined pursuant to
Section 6320” (id., subd. (a)(4)).
               Section 6320 in turn permits the court to enjoin a party from “molesting,
attacking, striking, stalking, threatening, sexually assaulting, battering, . . . harassing,
telephoning, . . . contacting, either directly or indirectly, by mail or otherwise, . . . or
disturbing the peace of the other party.” (Id., subd. (a).) As a result, abuse under the
Domestic Violence Prevention Act includes physical abuse or injury, as well as acts that
“destroy[] the mental or emotional calm of the other party.” (In re Marriage of Nadkarni
(2009) 173 Cal. App. 4th 1483, 1497; see § 6203, subd. (b) [“Abuse is not limited to the
actual infliction of physical injury or assault”].) Courts construe the Domestic Violence
Prevention Act liberally. (Nakamura v. Parker (2007) 156 Cal. App. 4th 327, 334.)



4
    All further statutory references are to the Family Code.

                                               10
              Section 6345, subdivision (a) provides for the renewal of a domestic
violence restraining order: “In the discretion of the court, the personal conduct, stay-
away, and residence exclusion orders contained in a court order issued after notice and a
hearing under this article may have a duration of not more than five years, subject to
termination or modification by further order of the court either on written stipulation filed
with the court or on the motion of a party. These orders may be renewed, upon the
request of a party, either for five years or permanently, without a showing of any further
abuse since the issuance of the original order, subject to termination or modification by
further order of the court either on written stipulation filed with the court or on the
motion of a party.”
              In the context of renewal requests, “[t]he key consideration for the court is
not the type or timing of abuse, but whether the protected party has a reasonable fear of
future abuse. ‘A trial court should renew the protective order, if, and only if, it finds by a
preponderance of the evidence that the protected party entertains a “reasonable
apprehension” of future abuse.’” (Perez v. Torres-Hernandez (2016) 1 Cal. App. 5th 389,
397.)
              We review the trial court’s ruling on a request to renew a domestic violence
restraining order for an abuse of discretion. (Perez v. Torres-Hernandez, supra,
1 Cal.App.5th at p. 396.) “‘An abuse of discretion occurs when the ruling exceeds the
bounds of reason. [Citation.] But, the exercise of discretion is not unfettered in such
cases. [Citation.] “All exercises of discretion must be guided by applicable legal
principles, however, which are derived from the statute under which discretion is
conferred. [Citations.] If the court’s decision is influenced by an erroneous
understanding of applicable law or reflects an unawareness of the full scope of its
discretion, the court has not properly exercised its discretion under the law. [Citation.]
Therefore, a discretionary order based on an application of improper criteria or incorrect
legal assumptions is not an exercise of informed discretion and is subject to reversal.

                                              11
[Citation.]” [Citation.] The question of whether a trial court applied the correct legal
standard to an issue in exercising its discretion is a question of law [citation] requiring
de novo review [citation].’ [Citation.] [¶] In reviewing the denial of a [domestic
violence restraining order] request, we determine whether the trial court ‘“applied the
correct legal standard to the issue in exercising its discretion, which is a question of law
for this court.”’” (Id. at pp. 396-397.)
                                              II.
   THE TRIAL COURT DID NOT ABUSE ITS DISCRETION BY RENEWING THE DOMESTIC
                        VIOLENCE RESTRAINING ORDER.
              Our record shows the trial court was aware of and applied the correct
standard: genuine and reasonable apprehension of future abuse. Kirsten does not argue
otherwise.
              In her appellate opening brief, Kirsten argues insufficient evidence supports
the order renewing the restraining order. We disagree.
              Alan stated in his declaration and testified at the hearing he had a genuine
apprehension of future abuse by Kirsten unless the restraining order was renewed. The
trial court was within its discretion to find Alan’s testimony credible. In her opening
brief, Kirsten argues the trial court abused its discretion by finding Alan credible.
Credibility determinations, however, are the province of the trial court. (Small v. Fritz
Companies, Inc. (2003) 30 Cal. 4th 167, 182.) The trial court expressly stated that it




                                              12
weighed the witnesses’ credibility. Our record does not show Alan’s testimony was not
credible.5
              As for the reasonableness of Alan’s apprehension of future abuse, Kirsten
admitted that she violated the restraining order by contacting their then minor son. In
addition, the trial court stated it believed Alan’s testimony that on August 9, 2018,
following a court hearing, he saw a woman who had accompanied Kirsten at the hearing
standing behind his car taking pictures of it. Alan saw, within 100 yards of where he was
standing, another of Kirsten’s associates, later identified as Lillard, waving and appearing
to take pictures. Alan testified he thought he heard Kirsten laugh and that she might have
been standing next to Lillard. Although at the hearing Kirsten denied being present,
Lillard testified that Kirsten had been standing next to him during this incident. In her
appellate opening brief, Kirsten argues that her presence with Lillard in the parking
structure at the time of the August 9, 2018 incident was a mere coincidence. Based on
the evidence of the surrounding circumstances, the trial court did not find Kirsten’s
presence coincidental.


5  At oral argument, Kirsten argued the trial court erroneously excluded from evidence a
color coded “harassment infographic” Kirsten created which purports to identify points in
time in which Alan initiated different forms of contact (e.g., electronic, in person, social
media, “tortious interference”) with Kirsten and/or her associates during the three-year
period of the original restraining order. The exhibit does not otherwise provide any
information about any identified contact, although in her declaration, Kirsten stated the
infographic is “backed with documentation and can be provided at court.” She argued
the exhibit showed Alan lacked a genuine apprehension of future harm. At the hearing
on the renewal request, Alan objected to the timeline on grounds that it was irrelevant and
constituted a “subjective assessment that has no foundation.” The court sustained Alan’s
objection to the evidence. Kirsten did not explain in her opening brief or at oral
argument why the court’s ruling sustaining Alan’s objections to the exhibit constituted an
abuse of discretion.
  In any event, Kirsten does not show she suffered prejudice. She does not identify any
evidentiary ruling she contends improperly barred any particular testimony or other
documentary evidence of any contacts initiated by Alan that she offered to prove he
lacked a genuine apprehension of future abuse.

                                             13
              Even if Kirsten’s presence during the August 9, 2018 incident did not
constitute a violation of the restraining order,6 it supports the court’s ultimate finding that
Alan’s apprehension of future abuse by Kirsten was reasonable. Such evidence supports
Alan’s specific expressed fear that Kirsten will continue her efforts to enlist others to
harass him and otherwise disturb his peace if the restraining order were not renewed.
              As pointed out by the trial court, evidence that Kirsten had violated the
restraining order with respect to Alan directly was not required before a renewed
restraining order might be issued. (See § 6345, subd. (a) [domestic violence restraining
orders may be renewed “without a showing of any further abuse since the issuance of the
original order”]; Priscila N. v. Leonardo G. (2017) 17 Cal. App. 5th 1208, 1215
[“obtaining renewal of an existing order does not require proof that recent acts of abuse
have occurred”]; Ritchie v. Konrad (2004) 115 Cal. App. 4th 1275, 1284 [“It would be
anomalous to require the protected party to prove further abuse occurred in order to
justify renewal of that original order”].)
              Substantial evidence also shows Kirsten sent multiple lengthy messages to
their adult daughter which reflect Kirsten’s “obsessive-like focus” on Alan by continuing
to blame him for a variety of problems, including their son’s death, and, ultimately, for
ruining her life. The court observed that during Kirsten’s cross-examination of Alan, she
chose to ask him questions about whether he had physically and emotionally abused their
son and caused his death, even though those issues were not relevant to the issue before
the court whether to renew the restraining order against Kirsten.7

6
   The court did not specifically state whether it found Kirsten’s presence during the
August 9, 2018 incident a violation of the restraining order.
7
   Both Alan and Kirsten were self-represented at the hearing. In explaining its ruling,
the court clarified that it was not relying solely on Kirsten’s decision to pursue an
irrelevant and improper line of questioning during her cross-examination of Alan and
that, even absent that line of inquiry, the other evidence “previously” cited by the court,
which included evidence of her violation of the restraining order as to their then minor
son, the content of the e-mails to their daughter, and the August 9, 2018 incident, would

                                              14
              The above-cited evidence supports the court’s finding Kirsten has not yet
moved on with her life in a manner that would reduce the chance of her committing
future acts of abuse against Alan. (See Ritchie v. Konrad, supra, 115 Cal.App.4th at
p. 1291 [in considering whether to renew a domestic violence restraining order, the court
should consider “significant changes in the circumstances surrounding the events
justifying the initial protective order [including whether] the restrained and protected
parties moved on with their lives so far that the opportunity and likelihood of future
abuse has diminished to the degree they no longer support a renewal of the order”].)
              In her appellate opening brief, Kirsten argues the trial court erred “by not
classifying [Alan]’s testimony and evidence as petitioning activity of Kirsten and others,
and therefore could not support [Alan]’s reasonable apprehension.” Kirsten’s argument
is without merit as the trial court expressly stated that its decision to renew the restraining
order was not based on any of Kirsten’s litigation activities in any court.
              We also reject Kirsten’s argument that the trial court improperly weighed
the effect a renewed restraining order would have on the parties, respectively. The court
expressly stated it considered the burden on Kirsten of renewing the restraining order and
found that Kirsten had failed to show it would impose a material burden on her. The
court also stated Kirsten failed to show that any burden it might cause would outweigh
the necessity for it given Alan’s reasonable apprehension. The court stated Kirsten “did
state her belief, her speculation that the existence of the order might have caused her not
to get a job or not to get interviews for certain jobs she applied to, but she provided no
actual evidence that that had happened. [¶] The Court will note that in other aspects of
this litigation, [Kirsten] has blamed her inability to get work on many factors other than

be enough to find Alan’s apprehension reasonable to renew the restraining order. In her
appellate opening brief, Kirsten misconstrues the trial court’s comments to mean that it
found the evidence underlying the original restraining order was alone sufficient to
support a renewed restraining order; the transcript of the hearing does not support
Kirsten’s interpretation.

                                              15
the existence of the restraining order. [¶] Finally, [Kirsten] specifically referenced in the
last hearing that she had secured a new job or at least was very, very close to doing so,
and at the very least, had received an interview for that job.”


                                       DISPOSITION
              The order is affirmed. Because respondent did not appear, no costs are
awarded.




                                                  FYBEL, J.

WE CONCUR:



ARONSON, ACTING P. J.



THOMPSON, J.




                                             16